Citation Nr: 0618503	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
scarlet fever.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypothyroidism, to include as secondary to 
service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Roanoke, 
Virginia, which in pertinent part, denied service connection 
for residuals of scarlet fever and found that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for hypothyroidism.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  In a statement received in 
conjunction with a claim for increased rating for 
fibromyalgia in October 2003, the veteran asserted that that 
disease had prevented her from working since 1991.  Her 
inferred claim for a total rating based on individual 
unemployability is referred to the RO for initial 
adjudication.

In October 2003, the veteran essentially expressed 
disagreement with a rating decision that confirmed a 20 
percent rating for fibromyalgia.  She contended that she was 
entitled to the maximum rating for that disease.  In March 
2004, the RO granted a 40 percent rating effective from the 
date of the veteran's claim.  This is the maximum schedular 
rating for fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 
5025 (2005).  She was informed that this was considered a 
full grant of the benefit sought, and has not furnished 
further comment on this issue.  The grant of 40 percent is 
considered to have satisfied the appeal.  Cf. AB v. Brown, 6 
Vet App 35 (1993) (holding that a claimant is generally 
presumed to be seeking the maximum rating for a claimed 
condition in an increased rating case).

In March 2004, the RO issued two statements of the case 
(SOCS).  One pertained to the issues listed on the front page 
of this decision, while the other pertained to three 
additional claims for service connection.  In her VA form 9, 
substantive appeal, received in May 2004, she checked a box 
indicating that she desired to appeal "all of the issues 
listed on the statement of the case."  She listed the issues 
on appeal as consisting only of those listed on the front 
page of this decision, and her representative has confined 
its arguments to only those issues.  No other issues have 
been certified.  Accordingly the appeal is construed as being 
listed to the issues listed on the front page.

The reopened claim of entitlement to service connection for 
hypothyroidism, to include as secondary to service-connected 
fibromyalgia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Current residuals of scarlet fever, other than already 
service-connected fibromyalgia, have not been demonstrated.

2.  Evidence received since a final RO decision in October 
1997, relates to a previously unestablished fact necessary to 
establish service connection and raises a reasonable 
possibility of changing the outcome.


CONCLUSION OF LAW

1.  Residuals of scarlet fever were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for hypothyroidism.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for entitlement to service 
connection for residuals of scarlet fever by means of a 
letter issued in June 2001.  The letter did not explicitly 
tell her to submit relevant evidence in her possession.  It 
did, however, tell her that VA would assist her in obtaining 
relevant evidence, but that it was her responsibility to 
ensure that VA received such evidence.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claim on appeal.  She was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the veteran is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the scarlet fever claim.  
The veteran has been afforded a VA examination with regard to 
the claim.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the matter on 
appeal that has yet to be secured.  Thus, the appeal is ready 
to be considered on the merits.

With regard to the new and material evidence claim, The VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
this aspect of the appeal, further assistance is unnecessary.

Analysis

Scarlet Fever

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran's service medical records show that in April 1987 
she presented with complaints of a rash with facial itching 
and swelling.  The diagnosis was rule out strep pharyngitis 
with scarlet fever.  Following this diagnosis the remaining 
service medical records show numerous complaints of body 
aches, specifically back pain.  The veteran's February 1988 
report of medical examination, performed for purposes of 
separation, was negative for any residuals related to scarlet 
fever.

Private and VA medical records dated from 1989 to 2002, 
reflect continued treatment for various body aches and 
specifically fibromyalgia.  

In a May 1996 VA examination report, the veteran indicated 
that she contracted scarlet fever in 1987 and began having 
pains in multiple joints and generalized aches.  She noted 
that her aches and pains continued and had been progressively 
worse.  The diagnosis was fibromyalgia.

During an August 2001 VA examination, performed by QTC 
Medical Services, the veteran reported a history of pain in 
her joints and shoulders following a diagnosis of scarlet 
fever in service.  She felt that scarlet fever caused her 
fibromyalgia and stated that she had no residuals of scarlet 
fever other than her fibromyalgia symptoms.  The pertinent 
diagnosis was residuals of scarlet fever with symptoms 
related to fibromyalgia.

This record contains satisfactory evidence of element two for 
service connection.  The service medical records document in-
service incurrence of scarlet fever.

The current record does not contain competent medical 
evidence of current residuals of scarlet fever, other than 
fibromyalgia.  The veteran has not described any current 
symptomatology, other than fibromyalgia, that is a residual 
of in-service scarlet fever.  The veteran is already service-
connected for fibromyalgia.  .

Absent evidence of a current disability, an essential element 
of service connection has not been satisfied, and that 
benefit cannot be granted.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).

As there is no medical evidence that the veteran has current 
residuals of scarlet fever, other than those for which she is 
already service-connected, the preponderance of the evidence 
is against the claim for service connection.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

New and material Evidence

In October 1997, the RO denied the veteran's claim for 
service connection for hypothyroidism, claimed as secondary 
to fibromyalgia, because the evidence failed to establish a 
relationship between hypothyroidism and fibromyalgia.  Later 
that month the RO informed the veteran of this decision and 
of her appellate rights.

The veteran had one year from the date of that notice to 
submit a notice of disagreement, otherwise the decision would 
become final.  38 U.S.C.A. § 7105(b)(1), (c) (West 2002).

The veteran did not submit a notice of disagreement within 
one year of the notice of the October 1997 decision, and it 
became final.

Final decisions will be reopened, and review the former 
disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation as 
follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers. Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim. New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156.

Evidence received since the October 1997 decision includes a 
VA outpatient treatment record dated in March 2001, and a 
statement from David B. Maxwell, M.D., dated in June 2001.  
Dr. Maxwell wrote that hypothyroidism was identified in 
November 1989, and at that time it was thought that symptoms 
of fibromyalgia were possibly related to the hypothyroidism.

The March 2001 outpatient treatment record was created by a 
VA physician.  It contains the opinion that there was "a 
great possibility of the [veteran's] fibromyalgia being 
secondary to hypothyroidism."

These statements were not previously submitted, and are thus 
new.  Dr. Maxwell's statement pertains to the previously 
unestablished fact of a relationship between service 
connected fibromyalgia and the claimed hypothyroidism.  The 
statement could be read in a number of ways.  One of the ways 
it could be read is to say that fibromyalgia caused 
hypothyroidism.  

The VA outpatient treatment record provides competent 
evidence in support of direct service connection.  Service 
connection was established for fibromyalgia as a condition 
that began in service.  There is no pre-service evidence of 
hyperthyroidism.  Hypothyroidism causing in service 
fibromyalgia would likely have had its onset in service.

As such, this evidence raises a reasonable possibility of 
substantiating the claim.  The evidence is therefore new and 
material.  The claim for service connection for 
hypothyroidism is reopened.


ORDER

Entitlement to service connection for residuals of scarlet 
fever is denied.

New and material evidence having been received; the claim for 
service connection for hypothyroidism is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Current hypothyroidism is well documented.  Dr. Maxwell's 
letter and the VA treatment record suggest that 
hypothyroidism may be related to the service-connected 
fibromyalgia.  Dr. Maxwell's statement, however, does not 
make clear whether the initial suspicion of a relationship 
was subsequently confirmed, is unclear as to whether 
fibromyalgia caused hypothyroidism or the other way around, 
and does not specify the likelihood of the "possibility" 
that hypothyroidism was related to fibromyalgia.  
Accordingly, an examination is needed to answer these 
questions.

The VA treatment record suggests that hypothyroidism caused 
the service connected fibromyalgia.  This opinion constitutes 
evidence against secondary service connection, but raises the 
possibility of direct service connection.

The August 2001 examination did not provide the necessary 
answers, because the examiner expressed no opinion as to the 
relationship between hypothyroidism and fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with an 
endocrinology examination to determine 
the relationship between hypothyroidism 
and service.

The examiner should review the claims 
folder and note this review in the 
examination report, or in an addendum.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that hypothyroidism had its onset in 
service.

The examiner should also provide an 
opinion as to whether fibromyalgia, as 
likely as not, caused or aggravated 
hypothyroidism.

The examiner should provide rationales 
for these opinions

2.  After making sure that the 
examination report contains the 
requested opinions and rationales, re-
adjudicate the claim taking into 
consideration the new evidence 
submitted by the veteran.  If the claim 
is not fully granted, issue a 
supplemental statement of the case 
before returning the appeal to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


